EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Specification:
p.1, line 11, replace “[Background Art]” with “Background of the Invention”,
p.4, lines 13-14, replace “[Disclosure]” and “[Technical Problem]” with “Summary of the Invention”,
p.6, line 8, replace “[Description of the Drawings]” with “Brief Description of the Drawings”, and
p.7, line 4, replace “[Modes of the Invention]” with “Detailed Description of the Invention”

Claims:
In Claim 1, line 18, “the upper electric body” will be corrected to “the upper dielectric body”, as a typographical error of a term that refers back to the “an upper dielectric body below the electrode plate” of line 9.
Abstract:
The numbers (“400”, “420”, “430”, “440”, “450”) will be omitted.
Drawings:
On page 2, the upper drawing will be labelled “Fig. 4” and the lower drawing will be labelled “Fig. 5”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has submitted a translation of the foreign priority document KR 10-2017-0047278 on 6/7/22, thus perfecting priority to 4/12/17.This removes the prior art of record US 2021/0112651 by Lee as prior art, as its effectively filed date is 9/29/17. The provisional Double Patenting rejection with 16/347,020 is withdrawn as the copending application has a later effective filing date. The provisional Double Patenting rejection with 16/500,936 is overcome as the copending application does not claim a second dielectric under the pins, or that the pins are electrodes that act as capacitors as arranged in the apparatus.
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1, taken as a whole. The closest prior art is US 20180126183 by Nijdam, yet it fails to teach independent electrodes between two dielectric bodies, the independent electrodes acting as cell capacitors and the plasma being generated in a space under the lower dielectic, in addition to the other limitations of Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792